Senior Judge MURDOCK
(concurring in the result):
For the reasons I expressed in Chaves, I cannot agree that a prosecutor’s comment on an accused’s lack of remorse is proper. In my view, the prosecutor should present an argument based on the facts and the law, and attempt to persuade the factfinder to the result he desires. By being the first advocate to delve into the inner motivations of the accused, the prosecutor in this case went too far. Perhaps the prosecutor’s comment would be all right if the accused had professed remorse, and the prosecutor wished to counter that by pointing to the shallowness of the accused’s statement. But, to start from scratch and point out that the accused has not said something implies that the accused should have said something or suffer the consequences. There may be limits to the restrictions of Chaves, but, in my view, they were not reached in this case. I would find the comment to be error. However, when viewed against the rest of the argument, the nature of the offense, and the sentence adjudged, I am convinced that the appellant was not prejudiced, and I would affirm. United States v. Sales, 22 M.J. 305 (C.M.A.1986).
I concur with the majority’s disposition of the other issue.